Title: To James Madison from John Armstrong, Jr., 2 March 1807
From: Armstrong, John, Jr.
To: Madison, James



(Private) Duplicate
Paris 2d. March 1807.

Gen. Armstrong’s compliments to Mr. Madison and begs his acceptance of a copy of a pamphlet which he (the Gen) has been compelled to print (and which he may be compelled to publish) against an attack the most weak and wicked, unprovoked and unexpected, that ever was made on a public Officer.
The documents forming the sequel of this business (not having been received officially) cannot be added.  They are, a report of the Minister of the Treasury to the Emperor; a report of the Minister of foreign relations; a report of the Minister of finance to the Council of State; a report of the Section (contentieux) of the Council of State and lastly, the decision of that body, that "the liquidation against which Mr. S. reclaimed, should be confirmed; and that Mr. S. being unworthy of confidence, his Exequator should be taken from him, & that he should be declared incapable of holding or of exercising any public function within the dominions of His Majesty."
Note.  The present copy is more correct than the former and contains some additional matter.  Mr. Madison will be good enough to submit It to the perusal of the President.
